Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.  
Claims 1, 11, 18, 20-27 and 29-35 are pending.  
Claims 2-10, 12-17, 19 and 28 are cancelled.  
Claims 1, 11, 18, 20-27 and 29-35 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monogioudis et al. (Pub. No.: US 20100009717 A1) in view of Suemitsu et al. (Pub. No.: US 20080152059 A1), hereafter respectively referred to as Monogioudis and Suemitsu.  
	In regard to Claim 1, Monogioudis teaches In a cellular communications network comprising a plurality of transmitting sites that include a first transmitting site (controlling base station 220, Para. 19, FIG. 1) and a second transmitting site (base station 210, Para. 19, FIG. 1), a method of transmitting data to a target mobile terminal (mobile station 100, Para. 19, FIG. 1), comprising: receiving, at the first transmitting site (controlling base station 220, Para. 19, FIG. 1), a first precoder reported by the target mobile terminal (mobile station 100 may provide a precoder weight back to a base station.  A first precoder weight                         
                            
                                
                                    W
                                
                                
                                    100
                                    p
                                
                                
                                    200
                                
                            
                        
                     is calculated by the mobile station 100.  Para. 24, FIG. 1), the first transmitting site comprising a first antenna array (use of multiple antennas at a base station, Para. 4, FIG. 1).  
(base station 210, Para. 19, FIG. 1), a second precoder reported by the target mobile terminal (a second precoder weight                         
                            
                                
                                    W
                                
                                
                                    100
                                    p
                                
                                
                                    210
                                
                            
                        
                     is calculated by the mobile station 100, Para. 24, FIG. 1), the second transmitting site comprising a second antenna array (use of multiple antennas at a base station, Para. 4, FIG. 1).  
Monogioudis teaches transmitting, from the first transmitting site (controlling base station 220, Para. 19, FIG. 1), a first data stream to the target mobile terminal (mobile station 100, Para. 19, FIG. 1) using a first beam formed by the first antenna array (controlling base station 220 may include the joint beamformer 225. The joint beamformer 225 controls beamforming across multiple base stations.  Para. 25, FIG. 1).  
Monogioudis teaches transmitting, from the second transmitting site (base station 210, Para. 19, FIG. 1), a second data stream to the target mobile terminal (mobile station 100, Para. 19, FIG. 1) using a second beam formed by the second antenna array (base station 210 uses beamforming weight W(2) to control communications sent to the mobile station 100, Para. 28, FIG. 1), wherein the transmitting of the first data stream occurs at a substantially similar time as the transmitting of the second data stream (joint beamformer 225 controls beamforming across multiple base stations, Para. 25, FIG. 1.  Controlling base station 220 communicates portion of the joint beamforming weight W(2) to base station 210, Para. 28, FIG. 1).  [the examiner notes that mobile station 100 of Monogioudis provides respective precoder weights to both controlling base station 220 and base station 210, suggesting that mobile station 100 operates to receive transmissions from both base stations.  In addition, controlling base station 220 communicates a portion of the joint beamforming weight W(2) to base station 210 (Para. 28, FIG. 1), indicating that controlling base station 220 and base station 210 communicate with mobile station 100 jointly, which suggests that beamform transmissions of both stations are sent simultaneously in a coordinated fashion, and is substantively the same as two data streams occurring at a “substantially similar time” of Claim 1].  
	Monogioudis fails to teach, wherein one of the first and second transmitting sites is further configured to apply a phase adjustment to the transmission relative to the other one of the first and second transmitting sites.  
	Suemitsu teaches, wherein one of the first and second transmitting sites (base station #2, Para. 54, FIG. 4) is further configured to apply a phase adjustment (the oscillation frequency of the VCO 30 of the base station #2 is varied, Para. 54, FIG. 4) to the transmission (correcting the oscillation frequency of the VCO 30.  This enhances the performance of radio transmission.  Para. 43, FIGS. 1-3) relative to the other one of the first and second transmitting sites (The frequency is increased when the clock phase of the base station #2 is lagging behind the clock phase of the base station #1, and the frequency is reduced when the clock phase of the base station #2 is leading ahead of that of the base station #1, Para. 54, FIG. 4).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Suemitsu with the teachings of Monogioudis since Suemitsu provides a technique for synchronizing a plurality of base stations, which can 


In regard to Claim 11, Monogioudis teaches A cellular communications system comprising: a first receiver located at a first transmitting site (controlling base station 220, Para. 19, FIG. 1), wherein the first receiver is configured to receive a first precoder reported by a target mobile terminal (mobile station 100 may provide a precoder weight back to a base station.  A first precoder weight                         
                            
                                
                                    W
                                
                                
                                    100
                                    p
                                
                                
                                    200
                                
                            
                             
                        
                    is calculated by the mobile station 100.  Para. 24, FIG. 1), and the first transmitting site comprises a first antenna array (use of multiple antennas at a base station, Para. 4, FIG. 1).  
Monogioudis teaches a second receiver located at a second transmitting site (base station 210, Para. 19, FIG. 1), wherein the second receiver is configured to receive a second precoder reported by the target mobile terminal (a second precoder weight                         
                            
                                
                                    W
                                
                                
                                    100
                                    p
                                
                                
                                    210
                                
                            
                        
                     is calculated by the mobile station 100, Para. 24, FIG. 1), and the second transmitting site comprises a second antenna array (use of multiple antennas at a base station, Para. 4, FIG. 1).  
Monogioudis teaches a first transmitter located at the first transmitting site (controlling base station 220, Para. 19, FIG. 1), wherein the first transmitter is configured to transmit a first data stream to the target mobile terminal (mobile station 100, Para. 19, FIG. 1) using a first beam formed by the first antenna array (controlling base station 220 may include the joint beamformer 225. The joint beamformer 225 controls beamforming across multiple base stations.  Para. 25, FIG. 1).  
(base station 210, Para. 19, FIG. 1), wherein the second transmitter is configured to transmit a second data stream to the target mobile terminal (mobile station 100, Para. 19, FIG. 1) using a second beam formed by the second antenna array (base station 210 uses beamforming weight W(2) to control communications sent to the mobile station 100, Para. 28, FIG. 1), and wherein the transmitting of the first data stream occurs at a substantially similar time as the transmitting of the second data stream (joint beamformer 225 controls beamforming across multiple base stations, Para. 25, FIG. 1.  Controlling base station 220 communicates portion of the joint beamforming weight W(2) to base station 210, Para. 28, FIG. 1).  [the examiner notes that mobile station 100 of Monogioudis provides respective precoder weights to both controlling base station 220 and base station 210, suggesting that mobile station 100 operates to receive transmissions from both base stations.  In addition, controlling base station 220 communicates a portion of the joint beamforming weight W(2) to base station 210 (Para. 28, FIG. 1), indicating that controlling base station 220 and base station 210 communicate with mobile station 100 jointly, which suggests that beamform transmissions of both stations are sent simultaneously in a coordinated fashion, and is substantively the same as two data streams occurring at a “substantially similar time” of Claim 1].  
Monogioudis fails to teach, wherein one of the first and second transmitters is further configured to apply a phase adjustment to the transmission relative to the other one of the first and second transmitters.  
(base station #2, Para. 54, FIG. 4) is further configured to apply a phase adjustment (the oscillation frequency of the VCO 30 of the base station #2 is varied, Para. 54, FIG. 4) to the transmission (correcting the oscillation frequency of the VCO 30.  This enhances the performance of radio transmission.  Para. 43, FIGS. 1-3) relative to the other one of the first and second transmitters (The frequency is increased when the clock phase of the base station #2 is lagging behind the clock phase of the base station #1, and the frequency is reduced when the clock phase of the base station #2 is leading ahead of that of the base station #1, Para. 54, FIG. 4).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Suemitsu with the teachings of Monogioudis since Suemitsu provides a technique for synchronizing a plurality of base stations, which can be introduced into the system of Monogioudis to promote efficient transmissions among base stations to respective mobile stations within the same area.  


Claims 18 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monogioudis in view of Suemitsu, and further in view of Roh et al. (Pub. No.: US 20050265280 A1), hereafter referred to as Roh.  
	In regard to Claim 18, as presented in the rejection of Claim 1, Monogioudis teaches the first data stream.  
	Monogioudis fails to teach the first data stream is the same as the second data stream.  
(sectors belonging to different base stations (BSs) 3101 to 310M can transmit the same data to a mobile station (MS) 600 under the control of a base station controller, Para. 72, FIG. 3).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Roh with the teachings of Monogioudis since Roh provides a technique for base stations transmitting the same data, which can be introduced into the system of Monogioudis to ensure the same multiple copies of the same transmitted data are received by a terminal and increasing the reception strength of data.  

In regard to Claim 27, as presented in the rejection of Claim 11, Monogioudis teaches the first data stream.  
	Monogioudis fails to teach the first data stream is the same as the second data stream.  
	Roh teaches the first data stream is the same as the second data stream (sectors belonging to different base stations (BSs) 3101 to 310M can transmit the same data to a mobile station (MS) 600 under the control of a base station controller, Para. 72, FIG. 3).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Roh with the teachings of Monogioudis since Roh provides a technique for base stations transmitting the same data, which can be introduced into the system of Monogioudis to ensure the same multiple copies of the .  


Claims 20 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monogioudis in view of Suemitsu, and further in view of Lucidarme (Pub. No.: US 20040259565 A1), hereafter referred to as Lucidarme.  
In regard to Claim 20, as presented in the rejection of Claim 1, Monogioudis teaches the method.  
	Monogioudis fails to teach the phase adjustment is a frequency selective phase adjustment.  
Lucidarme teaches the phase adjustment is a frequency selective phase adjustment (adapt the sector angles (by adjusting the antenna arrangements and phases), Para. 78).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lucidarme with the teachings of Monogioudis since Lucidarme provides a technique involving CQI and smart antennas, which can be introduced into the system of Monogioudis to permit CQI information to direct beams and improve transmission and receptions of wireless data.  

In regard to Claim 29, as presented in the rejection of Claim 11, Monogioudis teaches the cellular communications system.  

Lucidarme teaches the phase adjustment is a frequency selective phase adjustment (adapt the sector angles (by adjusting the antenna arrangements and phases), Para. 78).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lucidarme with the teachings of Monogioudis since Lucidarme provides a technique involving CQI and smart antennas, which can be introduced into the system of Monogioudis to permit CQI information to direct beams and improve transmission and receptions of wireless data.  


Claims 21-26 and 30-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monogioudis in view of Suemitsu, and further in view of Attar et al. (Pub. No.: US 20070195908 A1), hereafter referred to as Attar.  
	In regard to Claim 21, as presented in the rejection of Claim 1, Monogioudis teaches the first transmitting site.  
	Monogioudis fails to teach the first data stream transmitted by the first transmitting site and the second data stream transmitted by the second transmitting site utilize different radio resources.  
Attar teaches the first data stream transmitted by the first transmitting site and the second data stream transmitted by the second transmitting site utilize different radio (DRC transmitted on the Q-Branch may relate to a different MIMO forward link/channel as the SSC and the SRC transmitted concurrently, Para. 98).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Attar with the teachings of Monogioudis since Attar provides a technique for managing wireless resources, which can be introduced into the system of Monogioudis to ensure the appropriate resource processes are utilized for a terminal receiving signals from multiple base stations.  

In regard to Claim 22, as presented in the rejection of Claim 1, Monogioudis teaches the first precoder.  
	Monogioudis fails to teach the first precoder is independent of the second precoder.  
Attar teaches the first precoder is independent of the second precoder (FIG. 8 shows selected blocks of an exemplary BTS design for SCW MIMO with precoding, Para. 103.  OFDM can also efficiently support MIMO and SDMA, which may be applied independently on each subcarrier and may thus provide good performance in a frequency selective channel, Para. 104).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Attar with the teachings of Monogioudis since Attar provides a technique for managing wireless resources, which can be introduced into the system of Monogioudis to ensure the appropriate resource processes are utilized for a terminal receiving signals from multiple base stations.  

In regard to Claim 23, as presented in the rejection of Claim 1, Monogioudis teaches the reported precoder.  
	Monogioudis fails to teach the reported precoder is selected from a precoder set, and a same precoder set is used for the first and second transmitting sites.  
Attar teaches the reported precoder is selected from a precoder set, and a same precoder set is used for the first and second transmitting sites (The codebook may be segmented into multiple sets, such as precoding transmission set, Para. 111.  The set may be fixed, Para. 111).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Attar with the teachings of Monogioudis since Attar provides a technique for managing wireless resources, which can be introduced into the system of Monogioudis to ensure the appropriate resource processes are utilized for a terminal receiving signals from multiple base stations.  

In regard to Claim 24, as presented in the rejection of Claim 1, Monogioudis teaches the reported precoder.  
	Monogioudis fails to teach transmitting a common pilot signal to the target mobile terminal from the first transmitting site and the second transmitting site, wherein the common pilot signal from the first transmitting site is orthogonal to the common pilot signal from the second transmitting site.  
Attar teaches transmitting a common pilot signal to the target mobile terminal from the first transmitting site and the second transmitting site, wherein the common pilot signal from the first transmitting site is orthogonal to the common pilot signal from (preferred beam pattern(s) for the forward link based on common spatial pilots, Para. 103.  OFDM and SC-FDM partition the available bandwidth into multiple orthogonal subcarriers, Para. 104).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Attar with the teachings of Monogioudis since Attar provides a technique for managing wireless resources, which can be introduced into the system of Monogioudis to ensure the appropriate resource processes are utilized for a terminal receiving signals from multiple base stations.  

In regard to Claim 25, as presented in the rejection of Claim 1, Monogioudis teaches the target mobile terminal.  
	Monogioudis fails to teach the common pilot signal is used by the target mobile terminal for selecting a precoder for each transmitting site.  
Attar teaches the common pilot signal is used by the target mobile terminal for selecting a precoder for each transmitting site (preferred beam pattern(s) for the forward link based on common spatial pilots, Para. 103.  OFDM and SC-FDM partition the available bandwidth into multiple orthogonal subcarriers, Para. 104).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Attar with the teachings of Monogioudis since Attar provides a technique for managing wireless resources, which can be introduced into the system of Monogioudis to ensure the appropriate resource processes are utilized for a terminal receiving signals from multiple base stations.  

In regard to Claim 26, as presented in the rejection of Claim 1, Monogioudis teaches the first data stream.  
	Monogioudis fails to teach the first data stream and the second data stream are received at the target mobile terminal, concurrently, as a superimposed signal.  
Attar teaches the first data stream and the second data stream are received at the target mobile terminal, concurrently, as a superimposed signal (the DRC transmitted on the Q-Branch may relate to the same or to a different MIMO forward link/channel as the SSC and the SRC transmitted concurrently, Para. 98).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Attar with the teachings of Monogioudis since Attar provides a technique for managing wireless resources, which can be introduced into the system of Monogioudis to ensure the appropriate resource processes are utilized for a terminal receiving signals from multiple base stations.  

In regard to Claim 30, as presented in the rejection of Claim 11, Monogioudis teaches the first transmitting site.  
	Monogioudis fails to teach the first data stream transmitted by the first transmitting site and the second data stream transmitted by the second transmitting site utilize different radio resources.  
Attar teaches the first data stream transmitted by the first transmitting site and the second data stream transmitted by the second transmitting site utilize different radio resources (DRC transmitted on the Q-Branch may relate to a different MIMO forward link/channel as the SSC and the SRC transmitted concurrently, Para. 98).  


In regard to Claim 31, as presented in the rejection of Claim 11, Monogioudis teaches the first precoder.  
	Monogioudis fails to teach the first precoder is independent of the second precoder.  
Attar teaches the first precoder is independent of the second precoder (FIG. 8 shows selected blocks of an exemplary BTS design for SCW MIMO with precoding, Para. 103.  OFDM can also efficiently support MIMO and SDMA, which may be applied independently on each subcarrier and may thus provide good performance in a frequency selective channel, Para. 104).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Attar with the teachings of Monogioudis since Attar provides a technique for managing wireless resources, which can be introduced into the system of Monogioudis to ensure the appropriate resource processes are utilized for a terminal receiving signals from multiple base stations.  

In regard to Claim 32, as presented in the rejection of Claim 11, Monogioudis teaches the reported precoder.  

Attar teaches the reported precoder is selected from a precoder set, and a same precoder set is used for the first and second transmitting sites (The codebook may be segmented into multiple sets, such as precoding transmission set, Para. 111.  The set may be fixed, Para. 111).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Attar with the teachings of Monogioudis since Attar provides a technique for managing wireless resources, which can be introduced into the system of Monogioudis to ensure the appropriate resource processes are utilized for a terminal receiving signals from multiple base stations.  

In regard to Claim 33, as presented in the rejection of Claim 11, Monogioudis teaches the reported precoder.  
	Monogioudis fails to teach each transmitting site is configured to transmit a common pilot signal to the target mobile terminal, and the common pilot signal from the first transmitting site is orthogonal to the common pilot signal from the second transmitting site.  
Attar teaches each transmitting site is configured to transmit a common pilot signal to the target mobile terminal, and the common pilot signal from the first transmitting site is orthogonal to the common pilot signal from the second transmitting site (preferred beam pattern(s) for the forward link based on common spatial pilots, Para. 103.  OFDM and SC-FDM partition the available bandwidth into multiple orthogonal subcarriers, Para. 104).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Attar with the teachings of Monogioudis since Attar provides a technique for managing wireless resources, which can be introduced into the system of Monogioudis to ensure the appropriate resource processes are utilized for a terminal receiving signals from multiple base stations.  

In regard to Claim 34, as presented in the rejection of Claim 11, Monogioudis teaches the target mobile terminal.  
	Monogioudis fails to teach the common pilot signal is used by the target mobile terminal for selecting a precoder for each transmitting site.  
Attar teaches the common pilot signal is used by the target mobile terminal for selecting a precoder for each transmitting site (preferred beam pattern(s) for the forward link based on common spatial pilots, Para. 103.  OFDM and SC-FDM partition the available bandwidth into multiple orthogonal subcarriers, Para. 104).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Attar with the teachings of Monogioudis since Attar provides a technique for managing wireless resources, which can be introduced into the system of Monogioudis to ensure the appropriate resource processes are utilized for a terminal receiving signals from multiple base stations.  

In regard to Claim 35, as presented in the rejection of Claim 11, Monogioudis teaches the first data stream.  
	Monogioudis fails to teach the first data stream and the second data stream are received at the target mobile terminal, concurrently, as a superimposed signal.  
Attar teaches the first data stream and the second data stream are received at the target mobile terminal, concurrently, as a superimposed signal (the DRC transmitted on the Q-Branch may relate to the same or to a different MIMO forward link/channel as the SSC and the SRC transmitted concurrently, Para. 98).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Attar with the teachings of Monogioudis since Attar provides a technique for managing wireless resources, which can be introduced into the system of Monogioudis to ensure the appropriate resource processes are utilized for a terminal receiving signals from multiple base stations.  


Response to Arguments
I.  Arguments for Claim Rejections under 35 USC § 102 and 103
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.  Page 9 of the Remarks presents the argument that Furthermore, the Office Action has failed to cite any passages in other references to remedy the above-identified deficiency. For at least these reasons, Applicant respectfully requests allowance of independent claim 1 and its dependents. For similar reasons, Applicant respectfully requests allowance of independent claim 11 and its dependents.  This argument is not persuasive.  The limitations introduced in the amendment of Claims 1 and 11, which are not taught by Monogioudis, are taught by Suemitsu et al. (Pub. No.: US 20080152059 A1).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





Joshua Smith  
/J.S./  
2-8-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477